BIJUR, J.
(dissenting). Plaintiff had brought three suits against the defendant. No. 1 was for the rent of certain premises for April and May, 1910, No. 2 for the rent for June, July, and August, 1910, and No. 3, the present action, for rent for September, October, and November, 1910. Defendant had been the original lessee of the premises, and had assigned his lease to one Nigey, who, in May, 1910, was adjudicated a bankrupt. After actions Nos. 1 and 2 had .proceeded to judgment in favor of plaintiff, and while an appeal from the judgment in action No. 1 was pending in the Appellate Division, the present action, No. 3, appeared on the calendar. Actions Nos. 1 and 2 involved practically but one question, namely, the liability of the defendant notwithstanding the assignment of the lease to Nigey; and, it being assumed that action No. 3 would be governed by the same considerations, a stipulation was entered into on December 17, 1912, as follows:
*40“Before Hon. Peter Schmuck, J. December 17, 1912.
“Appearances: Mr. Lehmaier, for plaintiff. Mr. Fromme, for defendant.
“It is stipulated in open court that the trial of this action is adjourned until the 24th day of December, 1912, for the purpose of permitting the defendant to give the plaintiff a surety company bond, providing that in the event of the ultimate affirmance and final determination of the judgment in action No. 1, the amount involved in this action, with costs, will be paid to the plaintiff, otherwise the case will be tried on December 24, 1912; Mr. Fromme hereby withdrawing his motion for a stay pending and returnable on the 19th day of December, 1912. Ohas. F. Triekham, Official Stenographer.”
The appeal in action No. 1 was decided against defendant, and thereafter, when defendant’s counsel recently asked plaintiff’s counsel what amount was due upon the judgments in actions Nos. 1 and 2, plaintiff’s counsel forwarded a statement showing a considerable credit by way of dividends received from the estate of the bankrupt. This led defendant’s counsel to investigate the circumstances of the receipt of this dividend and accidentally disclosed at the office of the trustee in bankruptcy, one Roney, the letter which forms the basis for the present application.
“New York, Aug. 9, 1910.
“Herbert H. Boney, Esq., 60 Wall Street, New York—Dear Sir: We represent Mr. Louis Ettlinger, the owner of the premises No. 589 Broadway. These premises were leased to one Theodore Kruger, who we understand assigned his lease to August Nigey, for whom you have been appointed trustee in bankruptcy; we also understand that you desire to surrender the premises. Will you therefore deliver to bearer the keys to the premises and a letter stating that you make the surrender.
“We will be obliged to you if you will advise us how long you occupied the premises as trustee.
“Yours truly, [Signed]. Lehmaier & Pellet.”
Following this, on December 8, 1913,. the defendant made a motion for a new trial of actions Nos. 1 and 2 on the ground of this newly discovered evidence, which motion was denied, but, as I shall point out later on, such denial does not, in any wise, affect the present applica- • tion, because the alleged surrender thus disclosed occurred after accrual of1 the rents sued for in the two prior actions. In substance, the stipulation sought to be set aside herein is no more than an adjournment of a pending action to await the result of an appeal in another action and an agreement to pay the amount sued for in the event of an unfavorable determination of the appeal, without compelling the plaintiff to go through the useless formality of entering judgment in the action in which the stipulation was made. I think, therefore, that both parties are entitled to have the present motion dealt with as if it were a motion for a new trial on newly discovered evidence.
Plaintiff contends that the facts involved in the letter of August 9, 1910, from plaintiff’s counsel to the trustee'in bankruptcy, had been communicated to the then counsel for the defendant, Messrs. Fromme Bros., or that, to say the least, they were put upon inquiry as to those facts by means of the following correspondence:
“August 9, 1910.
“Mr. Theodore Kruger, No. 1233 Third Ave., New York City—Dear Sir: The trustee in bankruptcy of August Nigey to whom we understand you as*41signed your lease to the premises 589 Broadway, has delivered the keys of the premises to us, as attorney for Mr. Louis Ettlinger.
“Inasmuch as the premises are now vacant, and you are in default of payment of rent, Mr. Ettlinger will endeavor to rent the premises for your account, without in any way releasing you from the terms of the lease.
“Yours truly, Lehmaier & Pellet.”
“August 11th, 1910.
“Messrs. Lehmaier & Pellet, 132 Nassau Street, New York City—Gentlemen: Mr. Theodore Kruger has handed us your letter to him of the 9th inst. for reply. We inform you on his behalf that any action Mr. Ettlinger may take as to the premises will be taken on his own responsibility, and that the question as to any liability of Mr. Kruger in connection with his former lease is now in litigation.. Mr. Kruger declines to be led in pulling Mr. Ettlinger’s chestnuts out of the fire. Yours very truly, Eromme Brothers.”
In this view of the correspondence, however, I can by no means agree.
The defense to action No. 3—it being remembered that it is for the rents of September, October, and November, 1910—which defendant seeks to set up in its proposed amended answer if this stipulation be opened, is:
“that on or about August 8, 1910, the trustee in bankruptcy, at the special instance and request of the plaintiff, surrendered the said premises to the plaintiff, and plaintiff accepted such surrender and thereupon took possession of the said premises.”
It having been adjudicated that plaintiff had not escaped liability under the lease by the mere assignment of his rights thereunder to Nigey, it is quite evident that the bare delivery of the keys of the premises by the trustee in bankruptcy of Nigey to the plaintiff would not have discharged defendant. But whatever doubt the defendant may have entertained on that score would have been.dispelled by the letter from plaintiff’s counsel upon which the plaintiff now relies. It apprises defendant of the fact that the keys had been delivered to the plaintiff’s attorney, but characterizes that delivery and relieves defendant of the need of making any inquiry in that regard by informing him that:
“Inasmuch as the premises are now vacant, * * * Mr. Ettlinger will endeavor to rent the premises for your account without in any way releasing you from the terms of the lease."
This is surely tantamount to saying, in terms as strong as may well be conceived, that the plaintiff had refused to accept the delivery of the keys as a surrender of he premises, although, in truth, the fact was that the surrender of the premises had been solicited by the plaintiff himself, and the keys delivered apparently in response to that request. Not only was this vital point concealed from the defendant, but its existence was substantially negatived by the letter addressed to his counsel. Without desiring to intimate that this deception was willful, I cannot escape the conclusion that it was effective, and that defendant was fully justified in accepting it at its face value and in making no further inquiry in respect thereto.
The new evidence, therefore, consisting of the letter of August 9, 1910, from plaintiff’s counsel to Roney, coupled with the further *42fact, disclosed in the moving papers by the affidavit of Roney’s attorney, that at that time the premises had already been shown by him a number of times to intending tenants at the request of a real estate firm which acted as the agent of the plaintiff, constitutes testimony which, it seems to me, the defendant has the right to have submitted to a jury to determine whether or not there had actually been a surrender of the premises to the plaintiff in August, 1910. It is testimony of the utmost legal significance, and may well be regarded as extremely likely to change the result of the trial. It has no bearing upon the results of actions Nos. 1 and 2, which were for rent prior to the alleged surrender ; but it materially affects the issues in the present action. It is newly discovered in the true sense of the word. It is not of a character which defendant should, in the exercise of due diligence, have expected to exist; but even if it were, plaintiff, by his letter hereinabove referred to, had effectually thrown defendant off his guard. If plain1 tiff had indeed accepted a surrender off the premises so that defendant’s liability was thereby terminated, it would be a gross injustice to permit him to recover from defendant for the rent subsequently accruing, merely because defendant’s counsel had, in innocent ignorance of the-facts, entered into a stipulation.
I think, indeed, that a new trial should be granted defendant, not as a favor, but as a matter of right, and that, to that end and to that extent defendant should be relieved from the stipulation.